Title: To James Madison from George Nicholas, 2 January 1789
From: Nicholas, George
To: Madison, James


Dear Sir,
Jany. 2d. 1789.
It gives me pleasure to find by your letter of the 29th. of Decr. that you have returned home and intend to make your sentiments known to the inhabitants of your district. Justice to yourself and your country both require that this should be done and in an effectual manner. Every art has been used to prejudice the minds of the people against you. They are told, that you tricked this country into the business by the manner in which you first proposed a general convention to our legislature; that you had a chief hand in sending forth the constitution from the Convention without the amendments generally wished; and that you are now opposed to all amendments. These things I believe originated with Henry and have been circulated through the state by his tools such as Strother &c. You have no doubt heard that when you was proposed as a Senator Henry objected to you in his place and represented you as averse to all amendments. Only one of two ways appears to me to be proper in your situation; either for you in this month to visit the different counties on their court days, or to publish an address to the people. The first will be the most disagreeable and the least likely to have a good effect as from the season of the year it cannot be expected that many will attend either the election of electors or their January court. The latter mode if the address is printed and in sufficient numbers will convey your sentiments to every freeholder’s fire side. The attack that has been made on you in your absence, the false light in which your opinions have been placed not only make this proper but I think necessary: and if I may give my real sentiments as Henry undertook in a most unprecedented manner to oppose you when nominated and to give a false account of your opinions, that you should address him also in the news papers, which address should also accompany that to the freeholders of the district, stating his conduct and that this was the only way left you from your absence and the short time you had to justify yourself. The sentiments expressed in your letter will I am certain be satisfactory with this addition that if elected let your private opinion of any particular amendment proposed by our convention be what it may, that you should consider it as your duty to procure the adoption of them all: this if it conforms to your sentiments of the conduct proper to be observed by a representative would give satisfaction to all moderate well meaning men.
I have thus with a freedom which no occasion but the present could have induced me to take offered you, whose judgment I know to be so much superior to mine upon all occasions, my sentiments as to the line of conduct most proper for you to pursue on this occasion. I consider the opposition to you as an attack on the constitution itself, and that if after leaving you out of the senate they can also prevent you from being appointed to the house of representatives it will be thought by the other states as an expression of dislike to the constitution both by the legislature and the people.
The conduct of the last Assembly may very easily be used in favor of the new government and made to prove that their conduct proceeded from a wish not to amend but to destroy the new government. If this was not the case why after objecting to the additional expence wh. would be caused by the new governt. have they passed a law to prevent any man from holding any office under the genl. and state governments at the same time which will double the expence which would other wise have been necessary for that government. If you approve of what I have mentioned there is yet time enough to get the address published and sent to the courts of the difft. counties in the district except Fluvanna and Amherst and I could send them to such hands in those counties as would distribute them. I think you had better also write to Col: Hugh Rose in Amherst, Col: George Thompson in Fluvanna, Thomas Underwood and some other of your acquaintance in Goochland, Callis, Morris and Jas. Dabney in Louisa. The other counties I am not acquainted in. I apprehend greater danger of the event than those gentn. you mention in your letter. From the information I can gather the counties this way will stand thus: Amherst ¾ ths. at least against you; Albemarle a majority in your favor but not as great as I could wish; Fluvanna at most divided, Goochland a majority against you; you should write to Ford the preacher in that county whom you know. Louisa a small majority in your favor.
I fear my situation will oblige [me] to leave this county before the election but as long as I stay no opportunity shall be lost of explaining my opinions to the people and I speak only what is thought by much the greater part of the worthy citizens of the state, when I assure you that I consider much good or evil to depend on the event of the election.
One thing strikes me respecting a second genl. convention which I have not heard mentioned by any body. If Congress call a second convention they are to determine on the mode by which the members to that convention shall be chosen. The senate is composed of the creatures of the state legislatures and if they can have influence enough the choice will certainly be referred back to their masters: thus the convention also will be the tools of the state legislatures; and by referring their proceedings to the different assemblies in the states instead of conventions for their final decision the whole business of amendments from first to last will be determined by the state legislatures. What the event will be when their power is so much abridged by the new government may be easily imagined: but I hope the people will never suffer a government adopted by them, to be changed without their being consulted, and yet I do not see how this is to be avoided if a second general convention is called.
Your county man Leland has great influence in Louisa and Goochland cannot he be prevailed on to exert himself. Culpeper and Spotsylvania are most to be dreaded and the greatest efforts made in that quarter.
If you incline to visit the different counties this month it will give me great pleasure to see you here; and if you do not come on business, if your leisure will permit it would afford me great satisfaction to see for the last time one of my acquaintance whom I most respect.
If agreeable to you our communications shall not end with my departure for Kentucky; but be renewed as often as our situation will permit. And I will thank you to give me your opinion as to the probable line of conduct that will be pursued by the new government towards that country, and the present views and future conduct of Great-Britain and Spain respecting her. Any part or the whole of your communication shall if desired remain in my own breast.
I make these enquiries not as a politician but as a private citizen of that country for I shall go there with a determined resolution never to engage in public business of any kind.
I shall make a sufficient sacrafice when I bury myself there without giving up my happiness and content by engaging in a new state of warfare with knaves and fools.
You will excuse the unconnected manner in which my thoughts are placed here. They have been inserted as they occurred from the perusal of your letter and time will not permit an attempt to reduce them into order, or add to them. I am, with the greatest respect and esteem, and the warmest wishes for your welfare, Dr. Sir, Yr. most obdt. hum: Servt.
G: Nicholas
 